                 Case 1:18-cr-00567-VSB Document 75 Filed 03/26/19 Page 1 of 2
 DOUGLAS N. LETTER                                                                        KRISTIN A. SHAPIRO
    GENERAL COUNSEL
                                                                                         ASSISTANT GENERAL COUNSEL

  TODD B. TATELMAN
 DEPUTY GENERAL COUNSEL
                                   U.S. HOUSE OF REPRESENTATIVES
                                                                                          BROOKS M. HANNER
                                    OFFICE OF GENERAL COUNSEL                            ASSISTANT GENERAL COUNSEL
   KIMBERLY HAMM                           219 CANNON HOUSE OFFICE BUILDING
ASSOCIATE GENERAL COUNSEL                       WASHINGTON, DC 20515-6532                  SARAH F. CLOUSE
                                                      (202) 225-9700                            ATTORNEY
   MEGAN BARBERO
ASSOCIATE GENERAL COUNSEL
                                                   FAX: (202) 226-1360




                                                  March 26, 2019

    VIA ELECTRONIC CASE FILING

    The Honorable Vernon S. Broderick
    United States District Judge, Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square, Room 415
    New York, NY 10007

              Re:         United States v. Collins, No. 1:18-cr-567-VSB (S.D.N.Y.)

    Dear Judge Broderick:

             I write to follow up on my March 22, 2019 letter to the Court regarding the decision of
    the U.S. House of Representatives ("House") to seek leave to file as amicus curiae in the above-
    captioned matter to present the House's views on the proper application of the Speech or Debate
    Clause, U.S. Const. art. I § 6, ci. 1, and legal issues related to congressional documents and
    information. The Bipartisan Legal Advisory Group of the House, which "speaks for, and
    articulates the institutional position of, the House in all litigation matters,"' has authorized my
    office to seek leave to file as amicus curiae. As indicated in my March 22 letter, the House will
    file its motion for leave to appear as amicus curiae and the proposed amicus curiae brief no later
    than Tuesday, April 2, 2019.

              Thank you for your consideration of this matter.



                                                                      Sincerely,


                                                                      a~l e- ~f~
                                                                     Douglas N. Letter
                                                                     General Counsel


    'Rule 11.8(b), Rules of the U.S. House of Representatives, 116th Cong. (2019).
        Case 1:18-cr-00567-VSB Document 75 Filed 03/26/19 Page 2 of 2

The Honorable Vernon S. Broderick
March 26, 2019
Page




cc:   All counsel who have appeared in this case (via ECF)
